Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2021 has been entered.  Claims 1, 19 are amended; claims 7-10, 14 are cancelled; claim 21 is withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-6, 11-13 and 15-21 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1-6, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Markgraf et al (US 2013/0102718 A1).
Regarding claim 1, Markgraf et al disclose polyoxymethylene composition comprising polyoxymethylene polymer, a reinforcing fiber and a tribological modifier (paragraph 0019).  See example 1, wherein the composition comprises 65.19% by weight of polyoxymethylene, 26% by weight of reinforcing fiber and 7% by weight of GUR® 4120 (UHMW polyethylene).

However, regarding polymer composition including a graft copolymer as the only tribological modifier and its amount, Markgraf et al in the general disclosure teach that the composition comprises one or more tribological modifiers comprising a graft copolymer (paragraph 0100).  A suitable graft copolymer has an olefin polymer as a graft base and grafted to at least one vinyl polymer or ether polymer.  The graft copolymer is preferably present in amounts of 2 to 10% by weight (paragraph 0105) which overlaps with the amount of tribological modifier in present claim 1.  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in general disclosure of Markgraf et al and case laws, it would have been obvious to one skilled in art prior to the filing of present application to use any of the tribological modifier including the graft copolymer comprising a polyolefin base grafted to at least one vinyl polymer or ether polymer as the only tribological modifier in overlapping amounts in the polymer composition of example 1, of Markgraf et al, absent evidence to the contrary.
Regarding melt flow volume rate, given that the composition, of Markgraf comprises polyoxymethylene polymer, reinforcing fiber and may contain a graft copolymer of polyolefin, and a vinyl polymer or ether polymer or styrene-acrylonitrile polymer as the only tribological modifier as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the polymer composition, of Markgraf et al, to have the presently claimed properties (i.e. melt volume 3/10 to about 2.5 cm3/10 min when measured at 1900C and at a load of 2.16 kg).  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977)
Regarding claim 2, a suitable graft base for the graft copolymer is polyethylene or polypropylene (paragraph 0107).
Regarding claims 3-5, suitable graft monomers include styrene combined with acrylonitrile (paragraph 0108).
Regarding claim 6, graft polymer has an olefin polymer as graft base and grafted to at least one vinyl polymer or one ether polymer (paragraph 0105).
Regarding claim 11, see example 1, wherein the polyoxymethylene has terminal OH groups (paragraph 0202).  The composition comprises at least one coupling agent that provides a linkage between the polyoxymethylene and the reinforcing fiber (paragraphs 0068-0069).
Regarding claim 12, see example 1, wherein the composition is free of silicone containing polymers.
Regarding claims 13, and 15, given that the composition, of Markgraf comprises polyoxymethylene polymer, reinforcing fiber and may contain a graft copolymer of polyolefin, and a vinyl polymer or ether polymer or styrene-acrylonitrile polymer as the only tribological modifier as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the polymer composition, of Markgraf et al to have the presently claimed properties (i.e. HDT of greater than 1600
Regarding claim 16, see example 1, wherein the polyoxymethylene polymer has 20-25 mmol/kg of terminal OH groups (paragraph 0202).
Regarding claim 17, see example 1, wherein the composition comprises 65.19% by weight of polyoxymethylene, 26% by weight of glass fibers (paragraph 0202, 0204 and Table 1).  The coupling agent is preferably present in amounts of 0.3 to 1.5% by weight (paragraph 0075).
Regarding claim 18, a suitable coupling agent is a polyisocyanate (paragraph 0072).
Regarding claim 19, see Table 2, wherein polymer composition of example 2, has a coefficient of friction of 0.241 and wear rate of 8.6 microns.
Regarding claim 20, preferred molded parts are used in latches, pulleys, wiper systems etc. (paragraph 0195).

Response to Arguments

The objection, and rejections under 35 U.S.C. 103 as set forth in paragraphs 4-5, of office action mailed 1/20/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 6 below).

Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. Specifically, general thrust of applicant arguments is that while the cited prior art of ‘718 mentions different tribological modifiers, it primarily teaches the use of ultrahigh molecular weight polyethylene particles in examples.  However, in the present .
In response, experiments are neither done with the closest prior art nor in a side-by-side manner in that the only variable is the tribological modifier and its amount.  Also, note that total amount of tribological modifiers is not the same in samples 1 to 5 in present invention for a proper comparison.  Hence, applicant arguments with respect to unexpected results in reference to noise rating are not persuasive.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARUNA P REDDY/Primary Examiner, Art Unit 1764